United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-4138
                                ___________

Freddy Baker,                           *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
Arkansas Court of Appeals; John E.      *
Jennings, Chief Judge, Arkansas Court *
of Appeals; Melvin Mayfield, Judge,     *
Arkansas Court of Appeals; James R.     *
Cooper, Judge, Arkansas Court of        * Appeal from the United States
Appeals; Judith Rogers, Judge,          * District Court for the
Arkansas Court of Appeals; John Mauzy * Eastern District of Arkansas.
Pittman, Judge, Arkansas Court of       *
Appeals; John B. Robbins, Judge,        * [UNPUBLISHED]
Arkansas Court of Appeals; John         *
Stroud, Jr., Judge, Arkansas Court of   *
Appeals; Olly Neal, Judge, Arkansas     *
Court of Appeals; Wendell L. Griffen,   *
Judge, Arkansas Court of Appeals;       *
Winston Bryant, Arkansas Attorney       *
General; Todd L. Newton, Assistant      *
Attorney General,                       *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: April 7, 1998
                            Filed: April 24, 1998
                                ___________
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        Freddy Baker, an Arkansas prisoner, appeals the district court&s1 dismissal,
pursuant to 28 U.S.C. § 1915A, of his 42 U.S.C. § 1983 action. Baker sought a
declaration that judges on the Arkansas Court of Appeals had violated his constitutional
rights by refusing to consider certain claims he had raised on direct appeal to that court;
he also sought to enjoin the Arkansas Attorney General from raising procedural bar in
future proceedings. We have carefully reviewed the record and conclude that the
district court did not err in dismissing the claims. The judgment is therefore affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.

                                           -2-